DETAILED ACTION
Claims 1-6 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed applications 12/371,392 filed 2/13/2009, 14/270,526 filed 5/6/2014, 15/683,450 and provisional application 61/029,202 filed 2/25/2008 is acknowledged, however written description support for the tracking manipulation data including the wearable sensor and generation of a force, motion and location map based on the sensor data in claim 1 is provided only in the currently filed application and provisional application 62/982,967 filed 8/28/2019 and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for the sensor array and use of said sensor array) in order for the earlier priority date to be recognized for the claims noted above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 





Claim 3 recites the limitation “the hand motion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the manipulation process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewandowicz (WO 2020/003130 A1).
In re Claim 1, Lewandowicz discloses: a method of tracking manipulation data (at least at ¶ [0009]-[0012], wherein Lewandowicz disclose a method for assessing a manipulation by a practitioner on a first body part of a subject wherein both the practitioner and the subject wear edge devices with gyroscopes, accelerometers, force sensors, magnetometers, and CNS sensors to track and evaluate the manipulation performance. Wherein the edge device worn by the patient , comprising: 
(a) having a wearable sensor array capable of providing force data, motion 5data and location data (at least at [0009]-[0012] and Figures 3-6 and [0048], wherein the sensor placed upon the subject is a wearable sensor array such as a towel or headband and tracks force, movement and position information. Wherein this information is output in Figure 7); 
(b) covering a body part of a person with the wearable sensor array (at least at [0048], [0049] and Figure 4-6, wherein the subject sensor device is worn by the subject and covers a portion of their body being manipulated); 
(c) manipulating the body part of the person through the wearable sensor array (at least at Figure 5-6, wherein the practitioner manipulates the user’s body while touching the wearable sensor array); 
(d) a computer system obtaining sensor data from the wearable sensor 10array (at least at Figure 1,  2, 3, 4, and 8 wherein the edge computing device in the wearable device of the subject sends the sensed data to a cloud server in (110, 202, 11) for processing); and 
(e) the computer system generating a force, motion and location map based on the obtained sensor data (at least at Figure 7A-B and [0024]-[0025], [0049] wherein the computer analyzes the sensed force, motion, and positioning mapping information from the sensors to produce output. See also [0039], [0040], [0053], [0055]-[0056], [0079], [0083]-[0090], etc.).
In re Claim 3, Lewandowicz as applied to claim 1 discloses the claimed invention as shown above, Lewandowicz further discloses: further comprising using an imaging or magnetic motion device to track the hand motion of a person performing the manipulation process (at least 
In re Claim 4, Lewandowicz as applied to claim 1 discloses the claimed invention as shown above, Lewandowicz further discloses: the person receiving the manipulation providing feedback to the computer system regarding the manipulation process and the computer system adding and synchronizing this person's feedback to the force, motion and location 5map in time (at least at [0064]-[0077], [0093] wherein the subject provides feedback via changes in their range of motion during manipulation, changes in their CNS measurements, etc., and this feedback information is linked to the performed manipulations to gather information as to what constitutes a successful manipulation. Wherein this information is then used to provide feedback to the practitioner in [0021], [0032], [0037], [0038], [0041], [0054], [0057], etc.).
In re Claim 5, Lewandowicz as applied to claim 1 discloses the claimed invention as shown above, Lewandowicz further discloses: wherein the manipulating step is a medical exam, a medical procedure, a therapy session or a massage (at least at [0032] wherein the manipulating is for therapy or a massage or an examination).
In re Claim 6, Lewandowicz as applied to claim 1 discloses the claimed invention as shown above, Lewandowicz further discloses: wherein the manipulating step is a direct or an indirect manipulation (at least at Figure 6, wherein the manipulation is done by the practitioner’s hands on the body of the subject).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lewandowicz as applied to claim 1.
In re Claim 2, Lewandowicz as applied to claim 1 discloses the claimed invention as shown above, Lewandowicz further discloses: wherein the force, motion and 15location map are stored in a database (at least at [0040], wherein the cloud server stores the sensor data in a data store. See also [0113] wherein the server includes a database management system). 
Additionally or alternatively, in case there is a disagreement as to what constitutes a database under MPEP §2120(I)(A), the examiner takes OFFICIAL NOTICE that the concept and advantages of using a database to store sensor data were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Lewandowicz by incorporating a database for sensor storage, to obtain predictable results of storing the data in a format which is easily accessible to increase analysis convenience.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715